Citation Nr: 0944574	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  02-08 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for a left 
knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and B. D. 


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from April 1954 to March 
1957.

Service connection for bilateral knee disability was 
initially denied by a Department of Veterans Affairs (VA) 
agency of original jurisdiction (AOJ) in January 1964.  The 
Veteran did not file an appeal within one year of the rating 
decision and this determination is final. See 38 C.F.R. 
§ 20.1103 (2009).  He has attempted to reopen his claim for 
knee disability on several occasions, most recently in March 
2001.

The current appeal comes before the VA Board of Veterans 
Appeals (Board) from a November 2001 rating determination of 
the VA Regional Office (RO) in Houston, Texas that declined 
to reopen the claim of entitlement to service connection for 
left knee disability.

The Veteran was afforded a personal hearing by 
videoconference in January 2004 before the undersigned 
Veterans Law Judge sitting at Washington, DC.  The transcript 
is of record.  

This matter was remanded for further development by Board 
decisions in April 2004, April 2006 and May 2008.


FINDINGS OF FACT

1.  In an unappealed January 1964 rating decision, the RO 
denied entitlement to service connection for a left knee 
disorder.

2.  Following attempts to reopen, the RO declined to reopen 
the claim by decisions dated in June 1992, October 1997, and 
February 2000; no appeal was filed and those decisions are 
final. 

3.  The evidence submitted since the RO's February 2000 
rating decision is cumulative and redundant. 


CONCLUSIONS OF LAW

1.  The February 2000 RO decision that declined to reopen the 
claim of service connection for left knee disability is 
final. 38 U.S.C.A. 38 U.S.C.A. § 7105 (West 2002 & Supp. 
2009); 38 C.F.R. § 20.1103 (2009).

2.  The evidence received subsequent to the RO's rating 
February 2000 determination is not new and material and the 
appellant's claim of entitlement to service connection for a 
left knee disorder is not reopened. 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen the claim of entitlement to 
service connection for a left knee disorder.  He asserts that 
he developed this disability as the result of injury in 
service and now has a chronic condition for which service 
connection should be granted.

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  In this regard, VA must 
both notify a claimant of the evidence and information that 
is necessary to reopen the claim and notify the claimant of 
the evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is 
being sought.  To satisfy this requirement, the Secretary is 
required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter 
that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.

Here, the VCAA duty to notify was fully satisfied by letters 
sent to the appellant in November 2004, September 2006 and 
June 2008 that addressed the required notice elements.  
Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed of what evidence is 
necessary to substantiate the elements required to reopen a 
final claim and to establish service connection.  While the 
duty to notify the Veteran was not fully satisfied prior to 
the initial unfavorable decision on the claim, such notice 
errors were cured by issuance of fully compliant notice, 
followed by readjudication of the claim. See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006; see also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the claim was readjudicated 
in a supplemental statements of the case after adequate 
notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claim.  Voluminous VA clinical records have 
been associated with the claims folder.  Private clinical 
records have also been received.  The Veteran was afforded a 
personal hearing in January 2004.  The case has been remanded 
on several occasions for additional development.  VA does not 
have a duty to obtain a medical opinion if the claim is not 
reopened. 38 U.S.C. § 5103A(f) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(C)(iii) (2009).  

The appellant does not contend that there is outstanding 
evidence that has not been considered.  The Board thus finds 
that all necessary development has been accomplished and that 
appellate review may proceed without prejudice to the 
appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993) 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  No 
further notice or assistance to the veteran is required to 
fulfill VA's duty to assist in the development of the claim. 
See 38 U.S.C.A. § 5103A (a) (2); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 
(2000); aff'd 281 F.3d 1384 (Fed. Cir. 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183; Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (2002).  The claim is 
ready to be considered on the merits.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 
& Supp 2009); 38 C.F.R. § 3.303 (2009).  To establish service 
connection, there must be evidence of a relationship between 
a current disability and service. Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303 (2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2009).

Factual Background and Legal Analysis

The RO originally denied service connection for a left knee 
disability in January 1964.  Following attempts to reopen, 
the RO declined to reopen the claim by decisions dated in 
June 1992, October 1997, and February 2000.  The Board must 
therefore review all of the evidence submitted since the last 
final disallowance to determine whether the appellant's claim 
of service connection for a left knee disorder should be 
reopened and re-adjudicated de novo. See Evans v. Brown, 9 
Vet. App. 273 (1996).  A claim that is the subject of a final 
decision can only be reopened upon the submission of new and 
material evidence. 38 U.S.C.A. § 5108 (West 2002 & Supp. 
2009).

The Board notes, however, that 38 C.F.R. § 3.156(a) which 
defines new and material evidence was amended in 2001 and is 
applicable to claims to reopen filed on or after August 29, 
2001. See 66 Fed. Reg. 45620 (2001).  The amended version of 
38 C.F.R. § 3.156 does not apply in the instant case as the 
appellant's claim to reopen was received before August 2001.

New and material evidence prior to August 29, 2001 is defined 
in 38 C.F.R. § 3.156(a) (2001) as being evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed." Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The RO's February 2000 rating decision is the last final 
determination of record with respect to the Veteran's claim 
for left knee disability.  The pertinent evidence associated 
with the claims file at the time of that decision included 
service treatment records, a post service VA examination 
report in December 1973, private clinical records dating from 
1985, and extensive VA clinical data from 1991.  

Service treatment records reflect that the Veteran complained 
in June 1954 that his knees hurt.  It was recorded at that 
time that he had been run over by a tractor.  In October 
1954, he reported a history of injuring his left knee in a 
motorcycle accident in 1951 but stated he had had no medical 
treatment.  A small scar was observed on the lateral patella.  
The appellant claimed knee pain in inclement weather.  In 
October 1955, he was seen for abrasive wounds of the left 
knee and anterior tibial region.  Bursitis was diagnosed and 
aspirin was prescribed.  An Ace bandage was applied.  In 
November 1956, it was noted that the Veteran still had left 
knee pain with occasional swelling for which physiotherapy 
was ordered.  On examination in January 1957 for discharge 
from active duty, the lower extremities and musculoskeletal 
system were evaluated as normal and no pertinent defect was 
recorded.  

On post service VA examination in December 1963, the 
appellant provided history of injury in service.  X-rays were 
ordered that revealed minimal bony sclerosis in the medial 
tibial articular surface.  Following review of the service 
treatment records and physical examination, the examiner 
found that there was no residual of disease or injury to the 
left knee.  

The RO denied the Veteran's claim in January 1964 on that 
basis that a left knee disability pre-existed service and was 
not aggravated therein.  Subsequent evidence incorporated 
into the record included private clinical records from 1985 
showing no treatment for a left knee disability.  In 
September 1992, VA outpatient clinic notes indicated that he 
complained of both knees hurting.  X-rays of the both knees 
in October 1992 were interpreted as showing no bone or joint 
abnormality.  In clinical record dated in 1993, the appellant 
once again complained of left knee pain and indicated that he 
had had such symptoms for 35 years.  Left knee pain with 
effusion was diagnosed.  On VA examination in October 1994, 
the appellant related that there had been infection in the 
left knee in service and that fluid had been drained at that 
time.  Subsequent VA outpatient clinic notes reflect 
intermittent treatment for both knees, including left knee 
pain, instability and degenerative joint disease.

Evidence added to the record since the February 2000 RO 
rating decision consists of duplicate VA outpatient clinic 
notes, and VA outpatient records dating from March 2000, as 
well as the Veteran's testimony on personal hearing in 
January 2004.  The VA outpatient records continue to indicate 
intermittent treatment for left knee disability.  The Veteran 
testified on personal hearing that during active duty, he had 
had fluid drained out of the left knee in a hospital in 
Germany and had been treated for left knee symptoms since 
that time.  

The Board finds that the evidence, including clinical records 
and testimony, received since the February 2000 RO rating 
decision is cumulative and/or redundant of the prior evidence 
in the record.  Evidence that is merely cumulative of other 
evidence in the record cannot be "new and material" even if 
that evidence had not been previously before agency decision 
makers. 38 C.F.R. § 3.156(a), Anglin v. West, 203 F.3d 1343 
(Fed. Cir. 2000).  The additional VA clinical records refer 
to continuing left knee treatment without any findings that 
it is of service onset.  The fact that he had post-service 
knee pain and pathology had previously been established.  
Evidence that tends to confirm a previously established fact 
is cumulative.  The testimony is essentially duplicative of 
assertions and statements he made in the past in support of 
the claim or treatment.  His 1963 claim included an assertion 
that he had knee disability that had commenced in service.  
Similarly his testimony relating to in-service treatment and 
continuity is cumulative of the remarks he made in 1993 and 
1994.  

At the time of the prior denial there was evidence of in-
service complaints and, post-service evidence of pathology.  
The record also included lay assertions of continuity that 
had been rejected by the AOJ.  Since the prior determination 
the evidence added to the record is cumulative and does not 
provide a basis to reopen the claim.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  

Lastly, we note that the Board is not presented with a new 
claim.  In 1999, there was X-ray evidence of degenerative 
changes.  This evidence was part of the record when the AOJ 
denied service connection for a knee disability in 2000.  
Where the veteran files more than one claim with the RO at 
the same time, and the RO's decision acts (favorably or 
unfavorably) on one of the claims but fails to specifically 
address the other claim, the second claim is deemed denied, 
and the appeal period begins to run.  Although the AOJ did 
not specifically reference degenerative changes or arthritis, 
the rating decision implicitly denied all known left knee 
pathology and the denial notice was sufficiently broad so as 
to place the appellant on notice.  See, Andrews v. Nicholson, 
421 F.3d 1278 (Fed.Cir.2005); Boggs v. Peake, 520 F.3d 1330 
(2008).


ORDER

The application to reopen the claim of entitlement to service 
connection for a left knee disorder is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


